DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 19-20, in the reply filed on 3/21/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2016/0254331).

a plurality of pixel defining structures arranged in an array,
the pixel defining structure having a first bottom surface and a second bottom surface opposite each other, and a side surface located between the first bottom surface and the second bottom surface, the side surface being non-planar (430, Fig. 5 and paragraphs 0046-0048).

Regarding claim 2, Wang further discloses wherein the side surface is a convex surface (paragraph 0046).

Regarding claim 3, Wang further discloses wherein slopes of the side surface relative to an abscissa axis comprise a positive slope and a negative slope, the abscissa axis being parallel to a setting surface of the pixel defining layer, the distance between a transition point at which the slope of the side surface changes from a positive slope to a negative slope and the setting surface ranges from 0.3 micron to 0.6 micron (Figs. 4-5 and paragraphs 0030-0048).

Regarding claim 4, Wang further discloses wherein the side surface is a cambered surface (Fig. 5).

Regarding claim 5, Wang further discloses wherein an inclination angle is between a target cut surface of the side surface and the first bottom surface, wherein the target cut surface is a cut surface of the side surface at a boundary with the first 

Regarding claim 9, Wang further discloses wherein the distance between the first bottom surface and the second bottom surface ranges from 0.5 micron to 3 microns (paragraph 0034).


Regarding claim 19, Wang discloses an array substrate, wherein a pixel defining layer in the array substrate comprises (Fig. 3): 
a plurality of pixel defining structures arranged in an array (430, Fig. 5 and paragraphs 0046-0048);
the pixel defining structure has a first bottom surface and a second bottom surface opposite each other, and a side surface located between the first bottom surface and the second bottom surface, the side surface being non-planar (430, Fig. 5 and paragraphs 0046-0048).

Regarding claim 20, Wang further discloses a display device, comprising the array substrate of claim 19 (paragraph 0050).



s 1, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2016/0056218).

Regarding claim 1, Wang discloses a pixel defining layer, comprising: 
a plurality of pixel defining structures arranged in an array,
the pixel defining structure having a first bottom surface and a second bottom surface opposite each other, and a side surface located between the first bottom surface and the second bottom surface, the side surface being non-planar (22, Figs. 3-6, Abstract and paragraphs 0036-0052).

Regarding claim 6, Wang further discloses wherein the pixel defining structure comprises a lyophobic material layer repelling liquid (paragraphs 0042-0052).

Regarding claim 7, Wang further discloses wherein the pixel defining structure further comprises: a lyophilic material layer between a setting surface of the pixel defining layer and the lyophobic material layer, the lyophilic material layer attracting quid (paragraphs 0042-0052).

Regarding claim 8, Wang further discloses wherein the lyophilic material layer has a thickness of 0.3 micron (paragraphs 0066-0090).

Regarding claim 10, Wang further discloses wherein the side surface is a cambered surface, an inclination angle is between a target cut surface of the side 
the pixel defining structure satisfies any one of the following conditions:
the pixel defining structure comprises a lyophobic material layer:
the pixel defining structure comprises: a lyophilic material layer and a lyophobic material layer, and the lyophilic material layer is located between the setting surface of the pixel defining layer and the lyophobic material layer:
wherein the lyophilic material layer attracts liquid, and the lyophobic material layer repels liquid; the lyophilic material layer has a thickness of 0.3 micron (paragraphs 0039-0090).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M MENZ whose telephone number is (571)272-1877. The examiner can normally be reached Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS M MENZ/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        3/26/22